Citation Nr: 1236639	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-49 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a peptic ulcer disability, claimed secondary to a back disability due to non-steroidal anti-inflammatory drugs (NSAIDS).

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability.

(The issues of entitlement to increased ratings for ingrown toenails, right toes with surgery, entitlement to service connection for status post total left hip arthroplasty, claimed a left hip disability, and whether new and material evidence has been received to reopen claims for service connection for right and left knee disabilities and for Hepatitis C will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1967 to July 1971.  He also served as a member of the Oklahoma Air National Guard for periods from October 1972 to March 1993.  During that time he had verified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, Rico.

The Veteran requested on his December 2010 substantive appeal (VA Form 9) that he be afforded a Board hearing, but his representative later informed VA by letter dated in October 2011 that the Veteran wished to withdraw his Board hearing request.  See 38 C.F.R. § 20.704(e).

In June 2012, additional evidence was added to the claims file consisting of documents that VA had translated from Spanish to English.  These documents include hospital records that were previously on file, but contained some written words in Spanish.  After reviewing the evidence, the Board finds that the evidence is either not relevant to the issue being decided herein, or that the pertinent findings were in English to begin with and have already been considered by the Agency of Original Jurisdiction (AOJ).  Thus, there is no prejudice to the Veteran in proceeding with a decision at this time rather than remanding or taking further action for the AOJ to review the newly added evidence in the first instance.  38 U.S.C.A. § 20.1304(c); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The underlying issue of entitlement to service connection for a back disability as well as the issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus and a peptic ulcer disability, claimed as secondary to a back disability due to NSAIDS, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied reopening the Veteran's claim for service connection for a back disability.  The Veteran did not appeal this decision.

2.  Evidence received since the May 2002 decision relates to the basis of the prior denial for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying the Veteran's application to reopen the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the May 2002 decision, in which the RO denied reopening the claim for service connection for a back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to applications to reopen previously denied final claims, e.g. Kent v. Nicholson, 20 Vet. App. 1 (2006), in addition to the duties imposed on the underlying claim of service connection, the Board finds that, in view of the Board's favorable disposition of the application to reopen service connection for a back disability, the VCAA and its implementing regulations do not prevent the Board from rendering a decision as to this issue.

II.  Application to Reopen Claim for Service Connection for a Back Disability

Facts

The Veteran's July 1971 service enlistment examination report shows that he had a normal clinical evaluation of the spine and he denied a history of recurrent back pain on a July 1967 Report of Medical History.  His March 1971 separation examination report shows a normal clinical evaluation of the spine, but notes the Veteran's report of experiencing back pain when standing for long periods of time.  He also reported a positive history of "back trouble of any kind" on a March 1971 Report of Medical History.  

The Veteran reported at a VA examination in August 1971 that his back was hurt in Vietnam.  He claimed that he wrenched his back during a rocket attack on their Vietnam base with recurrent pain and stiffness after exertion.  He complained that his back hurt after standing for a short period of time and hurt for days at a time.  He was diagnosed as having recurrent pain and limitation of motion, lumbar (and left knee), not found.  Lumbar spine x-rays performed at that time revealed that the bodies and intervertebral spaces were normal.  There was a slight displacement at the symphysis pubis.  The right pubic bone was slightly higher than the left, probably the result of old injury.  No fracture was identified.

In a September 1971 rating decision, the RO denied service connection for a back condition noting that service records were negative for a back injury.  

Air National Guard medical records include an October 1972 enlistment examination report showing a normal clinical evaluation of the spine and an October 1972 Report of Medical History showing that the Veteran denied a history of recurrent back pain.

Private medical records show that the Veteran was treated for cervical strain in September 1995.  

An April 1997 record from Dr. Rivera relays the Veteran's report of low back pain with radiation to the right knee.  This record also shows that the Veteran had been with back pain for several years, but had recently worsened because of his present job.  

An April 1997 VA treatment record shows that the Veteran was having severe low back pain and right leg pain with difficulty moving for a few months and especially over the last 30 days.  He was given an impression of disc disease L3,L4; L4,L5, and L5,S1.

A private computed tomography (CT) scan of the Veteran's lumbosacral spine in April 1997 revealed, among other findings, a small central herniated nucleus pulpous at level L4-L5.  A private magnetic resonance imaging (MRI) of the Veteran's lumbar spine in May 1997 revealed L3-L4 herniated nucleus pulposus, L5-S1 bulging disc, and disc dessication involving the L3-S1 segment.  Private medical records in May 1997 also show that the Veteran had lumbar stenosis and underwent surgery.

Records show that in May 1997 the Veteran's request for advance sick leave from the USDA was approved.  These records note that he had lumbar stenosis and arthritis and was requesting leave from July 6, 1997 to August 15, 1997, for back surgery.

Private and VA medical records in June 1997 show that the Veteran was treated for symptomatic L4, L5 herniated disc with radiculopathy.

In June 1997, the Veteran filed to reopen his claim for service connection for a back disability.  The RO denied this claim in September 1997, finding that no new and material evidence had been submitted.  The RO similarly denied the Veteran's claim to reopen in July 1999 on the same basis.  

In a "TO WHOM IT MAY CONCERN" letter in September 2000, a private physician, A. Rivera, M.D., reported that the Veteran had been under his care since April 1997 and had low back pain that radiated to the left knee.  He said the Veteran had been with back pain for several years, and that it had worsened lately due to his present job and since his involvement in a motor vehicle accident in November 1999.  Neurological findings included mild weakness and diminished sensation in the left big toe.  This record also contains lumbar MRI findings from September 2000 of herniated nucleus pulposes at L4-5 and L3-4.  

A private medical summary in September 2000 notes that the Veteran was presently receiving follow up treatment from a general practitioner who prescribes medication for recurrent back pain.

In January 2001, the Veteran filed to reopen the claim for service connection for a back disability.  He reported receiving treatment while on "active duty" for this and two other disabilities in 1969 in Tulsa Oklahoma and in 1985 in San Antonio Texas at Wilford Hall USAF Medical Center.

In a May 2002 rating decision, the RO denied reopening the Veteran's claim for service connection for a back disability on the basis that no new and material evidence had been received.

VA medical records dated in January 2002 and May 2002, but received in June 2002, note that the Veteran was incapacitated and not able to work due, in part, to chronic back pain and herniated disc L3-L4, L4-L5 and L5-S1, which was found by MRI in September 2000.

In an August 2002 notice of disagreement, the Veteran asserted that all of his back problems occurred in active military service.

VA outpatient records in 2003 reflect the Veteran's continuing complaints of low back pain and right leg pain/radiculopathy precipitated by various events to include gardening and moving furniture.  A January 2003 record notes that the Veteran continued to have chronic back pain since 1997 and had surgery in July 1997.  A MRI performed in September 2000 was noted as showing herniated disc in L3-L4, L4-L5 and L5-S1.  This was noted to be a condition for life.  It was also noted that the Veteran was disabled to do any kind of job for life.  These records contain problem lists noting disc displacement, backache, lumbar disc disease and postlaminectomy syndrome.

Private treatment records from Hospital General Menonita, Inc., show that the Veteran was treated on several occasions in 2005 for back pain.

In September 2008, the Veteran filed to reopen his claim for service connection for a back disability.  He asserted that new and material evidence had been submitted in the form of treatment records from the San Juan VA medical center (VAMC) and the VA Ponce Outpatient clinic.  He requested that records from January 2000 to "the present" be obtained.

VA treatment records from the Ponce outpatient clinic in 2008 contain a computerized problem list dated in March 2008 that includes chronic back pain.  Records from this facility in May 2010 and June 2010 continue to note that the Veteran had chronic back pain.  They show that he was seen in triage in June 2010 with a history of chronic low back pain and was seen that day due to a fall the day before on his own feet that worsened his condition.  He was requesting an injection at that time for back pain.  

VA treatment records in March 2009 and April 2009 show that the Veteran was experiencing an exacerbation of back pain following a total left knee arthroplasty that was performed in February 2009.

In April 2009, the Veteran was seen at a VA walk-in clinic complaining of back and left hip pain.  He was noted to have recently undergone total left hip arthroplasty (in February 2009) with on and off again pain ever since.  A May 2009 VA progress note states that the Veteran had low back pain since 1972 and took medication for this with partial relief.

In September 2009, the RO received evidence from the Defense Personnel Records Information Retrieval System showing that the Veteran had been assigned to the 405th Field Maintenance Squadron (FMS), 405th Fighter wing (FW), 13th Air Force, located at Clark Air Force Base, Republic of the Philippines and that the mission of the 405th Field Maintenance Squadron was to provide filed maintenance support and special assistance for aircraft and aerospace ground equipment to the 405th FW.  The squadron was also noted to maintain the electronic systems on deployed aircraft in the Republic of Vietnam at DaNang Air Base (AB), in Thailand as well as other bases and that the sources revealed that the DaNang AB suffered an attack in December 1969 when it received four rounds of enemy rocket fire.  There were no U.S. Casualties reported, but there was one U.S. aircraft damaged during the attack.  

In a subsequent rating decision in October 2010 that granted service connection for PTSD, the RO noted that the Veteran's military records document his participation in combat in Vietnam.  

Law and Discussion

VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001. This new regulation provides:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156a). 

Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F. 3d 1343, 1347 (2000).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

"The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty (AD) or ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(c);38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 C.F.R. § 101(23)(c); 38 C.F.R. § 3.6(d) (2011).

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate.

In the instant case, the record shows that the Veteran's claim to reopen service connection for a back disability has been denied on several occasions, most recently in May 2002.  The Veteran was notified of the May 2002 denial and although he initiated an appeal of this decision by filing a notice of disagreement, he did not perfect the appeal by filing a substantive appeal following the issuance of the June 2003 statement of the case.  See 38 C.F.R. §§ 20.200-20.204.  He also did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The RO's May 2002 decision was denied on essentially the same basis as the initial July 1999 denial.  That is, on a lack of evidence showing that the Veteran had a back condition in service. 

The evidence on file prior to the adverse decision in May 2002 includes the Veteran's service treatment records which show that he complained at his March 1971 separation examination that his back hurt when standing too long, but that he had a normal clinical evaluation of the spine at the separation examination.  These records do not show that the Veteran was ever treated for back complaints or problems while on active duty.  

The evidence on file prior to May 2002 also includes Air National Guard records from 1972 to 1993 showing that the Veteran had a normal clinical evaluation of the spine at his enlistment examination in October 1972, and that he denied a history of recurrent back pain on an October 1972 Report of Medical History.  These records also show that private and VA test results in April 1997 and May 1997, including a lumbar CT scan and lumbar MRI, revealed disc disease at L3, L4 and L4, L5 as well as herniated nucleus pulposes at these levels.  They also suggest that the Veteran was seen by Dr. Rivera in April 1997 for back pain with radiation to the right knee and underwent back surgery while hospitalized from July 1997 to August 1997.  In addition, a lumbar MRI performed in September 2000 similarly revealed a herniated nucleus pulposes at L4-5 and L3-4.  

The evidence on file after May 2002 includes private and VA outpatient records showing additional treatment for chronic back pain and herniated discs at L3-L4, L4-L5 and L5-S1 and showing that this condition was incapacitating for the Veteran.  These records include a January 2003 record noting that the Veteran continued to have chronic back pain since 1997, and a May 2009 VA progress note noting that the Veteran had had low back pain since 1972.  

Most notably, however, are records from the Defense Personnel Records Information Retrieval System that were received in September 2009 in conjunction with the Veteran's now service-connected PTSD, indicating that the Veteran served in Vietnam during the Vietnam era in a combat zone.  More specifically, this evidence notes that the DaNang Air Base received four rounds of enemy fire and there was one U.S. Aircraft damaged during the attack.  This evidence is pertinent to the present back claim when considering all the evidence of record, to include the Veteran's report at an August 1971 VA examination that he wrenched his back during a rocket attack in Vietnam and his August 2002 notice of disagreement that all of his back problems are related to his active military service.  It is also pertinent to the basis of the prior denial in May 2002 wherein the RO noted that review of the service treatment records from June 1967 to May 1971 was silent to complaints of, treatment for, or diagnoses of the claimed condition (despite the Veteran's March 1971 separation examination report noting the Veteran's report of experiencing back pain when standing for long periods of time).

Thus, the Board finds that an element of the service connection claim that was found to not be established at the time of the prior final denial, namely evidence of an inservice disease or injury, has been satisfied in light of the provisions of 38 U.S.C.A. § 1154(b) and the evidence from the Defense Personnel Records Information Retrieval System.  It follows that reopening of the Veteran's claims for service connection for right and left knee disabilities is warranted.


ORDER

The application to reopen a claim for service connection for a back disability is granted.


REMAND

As noted above, in general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Back Disability

Now that the Veteran's application to reopen the claim for service connection for a back disability has been reopened, the Board finds that additional medical development is warranted before a fully informed decision can be made on this issue.  Such development requires affording the Veteran a VA examination in order to obtain a nexus opinion that takes into consideration all periods of his recognized duty, to include not only his active duty service from duty July 1967 to July 1971, but also the periods of ACTDUTRA (in the context of his back disability being related to a disease or injury during such periods) and INACDUTRA (in the context of his back disability being related to a injury during such periods) that he served while a member of the Oklahoma Air National Guard from October 1972 to March 1993.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.6, 3.159(c)(4) (2011).

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his present bilateral hearing loss disability is due to noise exposure in service.

Hearing Conservation Data records from the Veteran's active duty service, from 1967 to 1971, as well as from his Oklahoma Air National Guard service, for periods from 1972 to 1993, note that his primary noise exposure was from jet engines and egress on the flight line.  Thus, the Board finds that his exposure to noise as he reports is consistent with the places, types, and circumstances of his service.  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Audiological findings of record, to include findings from a September 2010 VA audiological examination, show that the Veteran currently meets the regulatory hearing thresholds for impaired hearing.  38 C.F.R. § 3.385.  

Thus, this matter turns on the nexus question, i.e., competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  In order to resolve this question, the Veteran was afforded a VA audiological examination in September 2010.  In negating a nexus between the Veteran's hearing loss and service, the examiner only considered the Veteran's active duty service from July 1967 to July 1971.  In this regard, he opined that there was evidence in the claims file showing no significant change in hearing thresholds at the beginning of the Veteran's active duty (in 1967) and at the end of it (in 1971), with normal results in both hearing tests.  Therefore, he said that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his active military service.  However, it does not appear that the examiner considered the Veteran's recognized service while serving in the Air National Guard of Oklahoma for periods from October 1972 to March 1993.  Namely, the annual two week periods of ACDUTRA that he served (in the context of his hearing loss being related to a disease or injury during such periods), or the periods of INACDUTRA that he served (in the context of his hearing loss being related to an injury during such periods).  38 C.F.R. § 3.6  Thus, a medical opinion is needed, either by way of an addendum opinion or new examination, that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).

Also, the examiner should render an opinion in terms of clarifying the etiology of the Veteran's tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Board notes that the examiner in September 2010 stated that in terms of tinnitus, in the absence of hearing loss for the period of time of the Veteran's active military service, the etiology of the tinnitus was unknown and could not be determined on the basis of available evidence without resorting to mere speculation.  However, he also opined at the examination that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.  
Peptic Ulcer Disability

The Veteran's main assertion with respect to his claim for service connection for a peptic ulcer disability is that it is secondary to medication (NSAIDS) he has been taking for his back disability.  Thus, in light of the fact that his claim for service connection for a back disability is now reopened, the issue of service connection for a peptic ulcer disability, claimed as secondary to medication (NSAIDS) for his back disability, must be deferred since his back disability claim could significantly impact his peptic ulcer disability claim.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of his claimed back disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file should be made available for review in connection with the examination.  The examiner should address whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's back disability had its onset in service, or is the result of disease or injury incurred or aggravated during service-to include his active duty service for periods from 1967 to 1971 (including his back injury in Vietnam in 1971), or during periods of ACDUTRA (roughly two week periods annually) in the National Guard from October 1972 to March 1993.  He should also include an opinion regarding the likelihood that any such back disability is the result of injury incurred or aggravated during periods of INACDUTRA in National Guard service from October 1972 to March 1993.  Also, if other causes are more likely, those should be noted.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  

2.  Request an addendum opinion from the 2010 VA examiner regarding whether it is at least as likely as not (50 percent probability or more) that his hearing loss disability in either or both ears had its onset in service, or is the result of disease or injury incurred or aggravated during service-to include noise exposure to jet engines and egress on the flight lines, during active duty from 1967 to 1971, during periods of ACDUTRA (roughly two week periods annually) in National Guard service for periods from October 1972 to March 1993.  He should also include an opinion regarding the likelihood that any such hearing loss disability is the result of injury incurred or aggravated during periods of INACDUTRA in National Guard service from October 1972 to March 1993.  Also, if other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

If and only if the 2010 VA examiner is unavailable, afford the Veteran a new VA audiological examination by an appropriate examiner to address the etiological questions outlined above.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


